PER CURIAM.
The petitioner was denied admission to this country by the Board of Special Inquiry; the order of exclusion being affirmed by the Secretary of Labor upon the recommendation of the Board of Review. The petitioner filed in the District Court a petition for a writ of habeas corpus, which was denied. The grounds for the order of exclusion by the Board of Special Inquiry were that, although the citizenship of the alleged father of the petitioner was conceded, his testimony contained so many significant discrepancies as to material matters when compared with his testimony on a previous occasion that it was not entitled to any weight in support of the petitioner’s right to admission to this country as a son of the alleged father.
There is no claim that the petitioner was denied a full hearing; yet both he and his alleged father failed to explain satisfactorily the discrepancies in the testimony.
It cannot be said that the petitioner did not have a fair hearing, or that upon the evidence reasonable men could come to no other conclusion than that the petitioner had established his right to enter this country, or that there was no substantial evidence to support the order of exclusion.
The order of the District Court denying the petition is affirmed.